IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


KIM L. MCMULLEN,                         :   No. 46 MAP 2017
                                         :
                 Appellant               :   Appeal from the Commonwealth Court
                                         :   Order dated July 19, 2017 & exited on
                                         :   July 20, 2017 at docket No. 263 MD
            v.                           :   2017.
                                         :
                                         :
COMMONWEALTH OF PENNSYLVANIA;            :
PENNSYLVANIA SUPREME COURT,              :
                                         :
                 Appellee                :


                                    ORDER


PER CURIAM                                         DECIDED: April 26, 2018
     AND NOW, this 26th day of April, 2018, the order of the Commonwealth Court is

AFFIRMED.